We conclude that this court has no jurisdiction of this case, for the reason that the record shows the appeal was not perfected in time.
It appears from the record before us that the motion for new trial was presented and overruled by the court below on the 29th day of January, 1915, and the court adjourned on the 30th day of January, 1915. The appeal bond was approved by the clerk on March 3, 1915, which was more than 30 days after the order overruling the motion for a new trial. The time of filing the bond is not shown, but assuming that the clerk's approval was not made until he received it for filing, as he had no right to do so until then, we conclude that the bond was not filed in time for perfecting the appeal.
  The appeal is therefore dismissed. *Page 372